DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/22 was filed after the posting date – 08/01/22 - of Notice of Allowance.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1, 2, 4-5, and 9-21, allowed by the Notice of Allowance mailed 08/10/22, were reconsidered by the Examiner in view of the IDS submitted 08/08/22.

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Mr. Chien-hung Yu on 08/17/22, Attorney for the application, as is shown in the attached Interview Summary.
Please, amend Claim 21 is amended as shown below:
Claim 21. A semiconductor device, comprising:
a substrate;
a polysilicon semiconductor layer, disposed on the substrate;
a conductive wire, disposed on the substrate, and contacting the polysilicon semiconductor layer through a contact portion; and
an auxiliary conductive wire overlapping the conductive wire along their entire lengths and electrically connected to the conductive wire,
wherein one side of the polysilicon semiconductor layer and one side of the contact portion of the conductive wire respectively are aligned with each other,
wherein a thickness of the auxiliary conductive wire is greater than a thickness of the conductive wire and less than or equal to 3 times of the thickness of the conductive wire.

Allowable Subject Matter
Claims 1, 2, 4-5, and 9-21 are allowed.
Reason for Allowance
Claims 1, 2, 4-5, and 9-20 are allowed for the same reasons that were stated in the Notice of Allowance mailed 08/10/22.
Claim 21 is allowed since prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 21 as: “an auxiliary conductive wire overlapping the conductive wire along their entire lengths and electrically connected to the conductive wire”, in combination with other limitations of Claim 21.
The prior arts of record include: Hirabayashi (Us 6,358,759), Yamazaki et al. (US 2009/0078970), Chien (US 2018/0301475), Lim et al. (US 2015/0123114), Bayram et al. (US 2018/0083133), Nishiwaki et al. (US 2006/0163653), Liu et al. (US 2010/0270541), Zhang et al. (US 6,040,509), and Moon et al. (US 2018/0197484).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/17/22